DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 07/27/2022 responsive to the Office Action filed 04/29/2022 has been entered. Claims 1, 4, 17, 19 and 23 have been amended. Claims 3 and 8 have been canceled. Claims 1-2, 4-7 and 9-23 remain pending in this application.

Response to Arguments

Claims 17 and 19 have been amended to address the informality, thus the objection of claims has been withdrawn.
Claims 1 and 19 have been amended to address the indefiniteness of claims 9 and 19, thus the rejection of claims 9 and 19 has been withdrawn.
Applicant arguments, see Amendments pages 8-9 filed 07/27/2022, with respect to the rejections of the claim 1 under 102(a)(1) and the claim 23 under 103 have been considered. Due to the amendment, the rejections of the claims 1 and 23 has been withdrawn.
Applicant arguments, see Amendments pages 8-9 filed 07/27/2022, with respect to the rejections of the claims 1 and 23 have been considered but are not persuasive.
Applicant argues that “in Ueno the air enters and flows over tube 29 and out the opposite end. It also moves up to room 18 but also immediately exits at the lower left and right sides of room 18 towards lights 17 and flows out of the top of 18 at exits 19. There is no air flow directed transversely across the dental restoration. All the air in room 18 flows upwardly, not transversely.” (page 9)
These arguments are found to be unpersuasive because:
Applicant alleges that in Ueno, the air from the left-side supply hole 8 flows only upwardly and goes out only through the left-side evacuation hole 19 and the air from the right-side supply hole 8 flows only upwardly and goes out only through the right-side evacuation hole 19.

    PNG
    media_image1.png
    661
    512
    media_image1.png
    Greyscale
  Ueno’s Fig. 1 annotated by Applicant in page 9
However, this Applicant’s allegation that “All the air in room 18 flows upwardly, not transversely” is not groundless and not true. Ueno teaches that “Driving these fans 20 introduces air from slits 9 on the lower casing 4, further the air enters light-irradiating room 18 through holes for air supply 8, goes out of the light-irradiating room 18 through holes for air evacuation 19 and is evacuated outside of the instrument after cooling the lamps 17 and so on.” (Co 4 li 37-42). In Fig. 2, there are two fans 20 on the right and left sides of the light-irradiating room 18 and right below each fan 20, there are two evacuation holes 19, respectively. No matter which supply hole 8 the air enters from, the air in the light-irradiating room 18 flows and goes out of the room 18 through both evacuation holes 19. (See the annotated Fig. 1 by Examiner)

    PNG
    media_image2.png
    661
    512
    media_image2.png
    Greyscale

	Thus, there is an air flow directed transversely across the article 11 in Ueno.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the different walls comprise … of the housing” in lines 4-5. It renders the claim indefinite since it is unclear whether the walls are the walls of the light chamber or the walls of the housing. Since the referred claim recites the different walls of the light chamber, it has been interpreted as the walls of the light chamber.
The remaining dependent claim 5 is also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 4.

Claim 14 recites the limitation “a screen” in line 3. It renders the claim indefinite since the screen in this claim is different from the baffle recited in claim 1 or the screen is one of the plurality of baffles in claim 1. The specification discloses that both air baffles and a screen redirect the air flow (Pa [0080] and [0102]). Thus, it has been interpreted that the screen is one of the plurality of baffles.
The remaining dependent claim 15 is also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 14.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9, 13-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 5,554,855) in view of Binzer (US 2012/0192854).

With respect to claim 1, Ueno teaches a polymerization and tempering device for tempering dental restoration parts made of polymerizable plastics (“a photopolymerization reactor 1 for dental use”, Co 3 li 60-61; “made of photopolymerizable resin 13”, Co 4 li 8-9), comprising
at least one light source (“Light sources 17, for example, emit visible, ultraviolet”, Co 4 li 20-21) which emits light in the visible and/or ultraviolet wavelength range,
a fan (“20”, Co 4 li 35) for cooling the polymerization and tempering device (“cooling the lamps 17”, Co 4 li 41-42),
a light chamber (“the light-irradiating room 18”) in which at least one wall is equipped with the at least one light source (“Each halogen lamp 17 is placed outside of the light-irradiating room 18”, Co 4 li 27-28 and Fig. 1),
a door (“an upper casing 3”, Co 3 li 60) to the light chamber with a placement location for dental restoration parts (Fig. 2, since Ueno teaches an upper casing 3 and a lower casing 4 connected by hinge 2, making the photopolymerization reactor capable of opening and closing (Co 3 li 60-62), one would appreciate that the upper casing 3 would correspond to a door),
wherein the fan (“20”) is arranged in an air channel which extends through a housing (“the upper and lower casings 3, 4”) of the polymerization and tempering device (Since Ueno teaches that driving these fans 20 introduces air from slits 9 on the lower casing 4, further the air enters light-irradiating room 18 through holes for air supply 8, goes out of the light-irradiating room 18 through holes for air evacuation 19 and is evacuated outside of the instrument after cooling the lamps 17 and so on, and a fan 39 for air supply introduces air from slits 9 on the right side of the figure of lower casing 4, then coolant inside of the tube 29 is cooled in heat exchanger 28 by the air introduced from the fan 39 (Co 4 li 37-49 and Fig. 1), one would appreciate that the place where air flows inside the upper and lower casings 3, 4 would correspond to an air channel, and the fan 20 is arranged in the air channel.), 
wherein the air channel flows behind the wall equipped with the at least one light source (“Driving these fans 20 introduces air from slits 9 on the lower casing 4, further the air enters light-irradiating room 18 through holes for air supply 8, goes out of the light-irradiating room 18 through holes for air evacuation 19 and is evacuated outside of the instrument after cooling the lamps 17 and so on.”, Co 4 li 37-42), 
wherein the air channel extends through the light chamber (“the air enters light-irradiating room 18 through holes for air supply 8, goes out of the light-irradiating room 18 through holes for air evacuation 19”, Co 4 li 38-40) and the light chamber comprises an air inlet (“holes for air supply 8”) and an air outlet (“holes for air evacuation 19”), which inlet and outlet are mounted on different walls of the light chamber (Fig. 1), and
wherein the device is light-proof (“Vacuum evaporation is subjected to the inner surface of the reflectors 14 of these lamps 17 in order to permeate only infrared light and to reflect other kinds of lights.”, Co 4 li 28-31; since Ueno teaches the UV light source and the device reflects the UV light in the chamber, the device is light-proof).

Ueno does not specifically teach that the air channel comprises a plurality of baffles to provide transverse redirection through the housing.
Binzer relates to a gas fireplace and teaches that fireplace 10 comprises a combustion chamber 12 at least partially within an outer or plenum chamber 14, and combustion air intake 16 receives air only from plenum 14 and combustion air outlet 18 exhausts only into plenum 14 (Pa [0020]). Binzer further teaches that path 28 is provided with restriction 32, which is attached obliquely on the wall of the combustion chamber 12 (Pa [0022] and Fig. 1), to cause an increase in air pressure in the plenum 14, forcing air from plenum 14 through combustion air intake 16 (which may take the form of one or more openings arranged in any suitable pattern), and into combustion chamber 12 (Pa [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueno with the teachings of Binzer and provide the restrictions on the wall of the light chamber (“18”) near the air outlets (“19”) for the purpose of forcing air from the lower case 4 through the air inlets (“8”). 

With respect to claim 2, Ueno as applied to claim 1 above further teaches that the at least one wall comprises at least one of a ceiling wall, a bottom wall and a side wall (“a substantially half-ball shaped reflector 14” and “A space for irradiating room 18 is defined by reflector 14… and the upper surface of lower casing 4”, Co 4 li 11-12 and 23-25), and the fan (“20”) blows air behind at least the light source wall (“Driving these fans 20 introduces air from slits 9 on the lower casing 4, further the air enters light-irradiating room 18 through holes for air supply 8, goes out of the light-irradiating room 18 through holes for air evacuation 19 and is evacuated outside of the instrument after cooling the lamps 17 and so on.”, Co 4 li 37-42).
It is noted that the limitation “tempering comprises post-tempering and the dental restoration parts are produced by stereolithography” is an intended use since the device taught by Ueno is capable of performing the claimed post-tempering of the dental restoration parts produced by stereolithography. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 4, Ueno as applied to claim 1 above further teaches that the air channel extends transversely through the housing of the polymerization and tempering device (Fig. 1), from the air inlet (“8”) to the air outlet (“19”), and the air inlet and the air outlet are arranged at different side walls of the housing (Fig. 1).

With respect to claim 5, Ueno as applied to claim 4 above further teaches that the air inlet and the air outlet are arranged at walls opposite one another (Fig. 1).

With respect to claim 6, Ueno as applied to claim 1 above further teaches that the air channel extends through a plurality of heat sources (“the coolant inside of the tube 29 in heat exchanger 28”, Co 4 li 47-48; “a pump 27”, Co 5 li 5; “motor 6” and “Power transformer 5”, Co 3 li 64; and “light sources 17”, co 4 li 20) which are cooled consecutively by cooling air which may be sucked in through the air inlet (Fig. 1) (“coolant inside of the tube 29 is cooled in heat exchanger 28 by the air”, Co 4 li 47-48; “cooling the lamps 17”, Co 4 li 41-42”, even though Ueno is silent to cooling other heat sources (the pump 27, motor 6, and power transformer 5), one would have appreciate that the cooling air would cool these heat sources while passing thereby like the heat exchanger and the lamps.)

With respect to claim 7, Ueno as applied to claim 1 above further teaches that the fan (“20”) is arranged in the air channel after heat sources (“the coolant inside of the tube 29 in heat exchanger 28”, Co 4 li 47-48; “a pump 27”, Co 5 li 5; “motor 6” and “Power transformer 5”, Co 3 li 64; and “light sources 17”, co 4 li 20), and one of the heat sources comprises a power supply unit and/or power electronics (“motor 6” and “Power transformer 5”, Co 3 li 64).

With respect to claim 9, Ueno as applied to claim 1 above further teaches that between the light chamber (“light-irradiating room 18”) and the air outlet (“slits 9” on the left side) on the one hand and the light chamber (“light-irradiating room 18”) and the air inlet (“slits 9” on the right side) on the other hand at least two redirections (at holes for air supply 8) of the air channel are configured (“the air enters light-irradiating room 18 through holes for air supply 8”, Co 4 li 38-39 and Fig. 1).

With respect to claim 13, Ueno as applied to claim 1 above further teaches that the light chamber is mirrored on the inside (“a substantially half-ball shaped reflector which is mounted on the upper casing 4 and subjected to a surface treatment so as to be a mirror on the inner surface.”, Co 4 li 11-14; “A mirror-surface can be defined by the upper-side of the lower casing 4.”, Co 4 li 25-26).

With respect to claim 14, Binzer as applied in the combination regarding claim 1 above teaches a screen (“restriction 32”) which is attached obliquely on the wall of the combustion chamber 12 (Pa [0022] and Fig. 1). Thus, in the modified structure, the restriction would inherently produce additional redirection of air and shad or block the light incident through the light chamber outlet.

With respect to claim 17, Ueno as applied to claim 1 above further teaches that the air channel extends along the outside of at least two walls of the light chamber adjacent to one another, at least along walls which comprise the light sources (Fig. 1 shows that the air channel extends along the upper, side and lower walls of the light-irradiating room 18).

With respect to claim 18, Ueno as applied to claim 17 above further teaches that the air channel extends along the outside of three or more walls of the light chamber (Fig. 1 shows that the air channel extends along the upper, side and lower walls of the light-irradiating room 18).

With respect to claim 19, Ueno as applied to claim 7 above further teaches that the air channel comprises the fan (“20”) and extends through the power electronics, including the power supply unit (“Power transformer 5 and motor 6”, Co 3 li 64), through the light chamber (“18”) and beyond the light sources (“17”) which each form heat sources (Fig. 1).

With respect to claim 20, Ueno as applied to claim 1 above further teaches that the fan (“20”) is configured as an axial fan comprising fan wheel blades (Fig. 1), but does not explicitly teach that the fan wheel blades cover at least 60% of the through-flow area which is configured in the fan. However, Fig. 1 shows that the fan wheel blades cover almost 80 % of the through-flow area when the fans are driving. Thus, one would have found it obvious to provide the axial fan comprising fan wheel blades according to the Drawing for the purpose of the air flow in the device.

With respect to claim 21, Ueno as applied to claim 1 above further teaches that the light chamber comprises a rotary plate (“a turntable 7”) at a bottom wall (“a turntable 7 is disposed on the upper surface of the lower casing 4”, Co 3 li 66-67). 
It is noted that the limitation “with which the dental restoration parts may be rotated during the polymerization process” is an intended use since the device taught by Ueno is capable of performing the claimed operation. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 22, it is noted that the claim is an intended use since the device taught by Ueno is capable of using a construction platform of a stereolithography apparatus having a size so as to be placed on the rotary plate (“a turntable 7”) enabling free rotation of the construction platform. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 5,554,855) in view of Binzer (US 2012/0192854) as applied to claim 1 above, and further in view of Labrie et al. (US 2014/0078507).

With respect to claims 10 and 11, Ueno as applied to claim 1 above does not specifically teach that the light source emits an irradiance of at least 50 milliwatts per cm2 / in the range of 160 to 280 milliwatts per cm2) onto the dental restoration part.
In the same field of endeavor, dental light curing units, Labrie teaches that dental resin materials generally consist of light sensitive monomers that polymerize when properly initiated by light in a narrow range of the visible blue spectrum, and the ISO 10650-1 standard for halogen curing lights limits the irradiance in the 190 nm to 385 nm region to no more than 200 mW/cm2 (Pa [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueno with the teachings of Labrie and substitute the halogen curing lights emitting an irradiance of no more than 200 mW/cm2 in order to polymerize light sensitive monomers of the dental resin materials. Furthermore, the one of ordinary skill in the art before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the irradiance taught by Labrie overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. (See MPEP 2144.05 (I))

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 5,554,855) in view of Binzer (US 2012/0192854) as applied to claim 1 above, and further in view of Schmidt (US 5,594,774).

With respect to claim 12, Ueno as applied to claim 1 above does not specifically teach that the door to the light source is provided with a labyrinth seal circumferentially.
Schmidt relates to a holder (3) for retaining a sheet of X-ray sensitive film and teaches that an inner cassette 20 is in the form of a conventional cassette for holding X-ray film, the closed inner cassette 20 is light tight or "lightproof", and a ridge 27 around the edge of the top 21 engages a light-blocking labyrinth seal 28 left on the inner surface of the bottom 22 between its outer wall 29 and a low partition 26 (Co 3 li 24-26 and 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueno with the teachings of Schmidt and provide the light-blocking labyrinth seal with the upper casing 3 for the purpose of lightproof configuration of the device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 5,554,855) in view of Binzer (US 2012/0192854) as applied to claim 14 above, and further in view of Senn et al. (US 2018/0313529).

With respect to claim 15, Ueno as applied to claim 14 above teaches the mirrored surface inside of the light chamber (“18”) to reflect the light therein (Co 4 li 11-14 and 25-26), but the combination as applied to claim 14 above does not specifically teach that the screen comprises a black screen.
In the same field of endeavor, dental light curing apparatus, Senn teaches that partition walls extend between the print plate 28 and the housing wall 10 and a light-absorbing black plastic material and may avoid both entrance of light from a chamber 26 into the adjacent chamber 26 and undesired reflection of foreign light (Pa [0051]).
Since Ueno teaches reflection of the light within the light chamber (“18”) to prevent the light from going outside, but the device comprises the light chamber outlets (“19”), and Binzer teaches the restriction on the wall of the light chamber (“18”) near the light chamber outlet (“19”) shading or blocking the light incident through the light chamber outlet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueno in view of Binzer with the teachings of Senn and provide the restriction comprising a light-absorbing black plastic material in order to prevent the light incident through the light chamber outlet going outside.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 5,554,855) in view of Binzer (US 2012/0192854) as applied to claim 1 above, and further in view of Wang et al. (US 2010/0252753-of record).

With respect to claim 16, Ueno as applied to claim 1 above further teaches that the light sources are attached to at least a ceiling wall of the light chamber and a side wall of the light chamber (Fig. 1), but does not specifically teach that the light sources comprise a plurality of light-emitting diodes arranged in a grid.
In the same field of endeavor, medical light solidifying device, Wang teaches that multiple LED light source set, each comprising a plurality of LED units disposed at intervals for emitting a light beam with a specific wavelength so as to solidify the target material (Pa [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueno with the teachings of Wang and substitute the LED light source sets, each comprising a plurality of LED units disposed at intervals for Ueno’s light sources 17 for the purpose of the same effect - to solidify the target material.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 5,554,855) in view of Binzer (US 2012/0192854) and Labrie et al. (US 2014/0078507).

With respect to claim 23, Ueno teaches a polymerization and tempering device for tempering of dental restoration parts made of polymerizable plastics (“a photopolymerization reactor 1 for dental use”, Co 3 li 60-61; “made of photopolymerizable resin 13”, Co 4 li 8-9), comprising
at least one light source (“Light sources 17, for example, emit visible, ultraviolet”, Co 4 li 20-21) which emits light in the visible and/or ultraviolet wavelength range,
a fan (“20”, Co 4 li 35) for cooling the polymerization and tempering device (“cooling the lamps 17”, Co 4 li 41-42),
a light chamber (“the light-irradiating room 18”) in which at least one wall is equipped with the at least one light source (“Each halogen lamp 17 is placed outside of the light-irradiating room 18”, Co 4 li 27-28 and Fig. 1), and
a door (“an upper casing 3”, Co 3 li 60) to the light chamber (Fig. 2, since Ueno teaches an upper casing 3 and a lower casing 4 connected by hinge 2, making the photopolymerization reactor capable of opening and closing (Co 3 li 60-62), one would appreciate that the upper casing 3 would correspond to a door),
wherein the polymerization and tempering device is light-proof (“Vacuum evaporation is subjected to the inner surface of the reflectors 14 of these lamps 17 in order to permeate only infrared light and to reflect other kinds of lights.”, Co 4 li 28-31), 
wherein the fan (“20”) is arranged in an air channel (Since Ueno teaches that driving these fans 20 introduces air from slits 9 on the lower casing 4, further the air enters light-irradiating room 18 through holes for air supply 8, goes out of the light-irradiating room 18 through holes for air evacuation 19 and is evacuated outside of the instrument after cooling the lamps 17 and so on, and a fan 39 for air supply introduces air from slits 9 on the right side of the figure of lower casing 4, then coolant inside of the tube 29 is cooled in heat exchanger 28 by the air introduced from the fan 39 (Co 4 li 37-49 and Fig. 1), one would appreciate that the place where air flows inside the upper and lower casings 3, 4 would correspond to an air channel, and the fan 20 is arranged in the air channel.) which is provided with at least one redirection (at holes for air supply 8) between an air inlet (“slits 9” on the right side) and the light chamber (“light-irradiating room 18”) on the one hand and an air outlet (“slits 9” on the left side) and the light chamber (“light-irradiating room 18”) on the other hand, and 
wherein the air channel extends through the light chamber (“the air enters light-irradiating room 18 through holes for air supply 8, goes out of the light-irradiating room 18 through holes for air evacuation 19”, Co 4 li 38-40 and Fig. 1).

It is noted that the limitation “tempering comprises post-tempering” and “parts may be produced by stereolithography” is an intended use since the device taught by Ueno is capable of performing the claimed post-tempering of the dental restoration parts produced by stereolithography. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.

Ueno as applied above does not specifically teach that (a) the air channel comprises a plurality of baffles to provide transverse redirection through the housing and (b) the irradiance of the light chamber amounts to at least 30 milliwatts per cm2.
As to (a), Binzer relates to a gas fireplace and teaches that fireplace 10 comprises a combustion chamber 12 at least partially within an outer or plenum chamber 14, and combustion air intake 16 receives air only from plenum 14 and combustion air outlet 18 exhausts only into plenum 14 (Pa [0020]). Binzer further teaches that path 28 is provided with restriction 32, which is attached obliquely on the wall of the combustion chamber 12 (Pa [0022] and Fig. 1), to cause an increase in air pressure in the plenum 14, forcing air from plenum 14 through combustion air intake 16 (which may take the form of one or more openings arranged in any suitable pattern), and into combustion chamber 12 (Pa [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueno with the teachings of Binzer and provide the restrictions on the wall of the light chamber (“18”) near the air outlets (“19”) for the purpose of forcing air from the lower case 4 through the air inlets (“8”). 
As to (b), in the same field of endeavor, dental light curing units, Labrie teaches that dental resin materials generally consist of light sensitive monomers that polymerize when properly initiated by light in a narrow range of the visible blue spectrum, and the ISO 10650-1 standard for halogen curing lights limits the irradiance in the 190 nm to 385 nm region to no more than 200 mW/cm2 (Pa [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueno with the teachings of Labrie and substitute the halogen curing lights emitting an irradiance of no more than 200 mW/cm2 in order to polymerize light sensitive monomers of the dental resin materials. Furthermore, the one of ordinary skill in the art before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the irradiance taught by Labrie overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. (See MPEP 2144.05 (I))

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742